                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS                        FILED
                                                                                      JAN 2 4 2020
                                                                                  Clerk, U.S. District Court
CRAIG CUNNINGHAM, Pro-se                                                          Eastern District of Texas
        Plaintiff                  )
                                   )                 CIVIL ACTION NO.: 4:18-cv-00362-ALM-CAN
V.                                                       )
)
Jay Politi, et al

        Defendants.



                             Plaintiff s Affidavit in Support of Damages


1. My name is Craig Cunningham, and I am over the age of 18 and have never been convicted

     of a felony or crime of moral turpitude.

2. I am writing this affidavit in support of damages in this case.

3. I have reviewed my call records, which are true and correct copies and attached hereto with

     the specific calls in yellow. In total, there are 9 calls.

4. I noticed a few corrections when cross referencing the call records and the spreadsheet in Ex¬

     hibit A reflects the calls according to my phone records. First, all the calls were to 615-331-

     7262.

5. I recieved calls on 11/10/2015, and 11/17/2015from 718-285-7209 attributed to Moisos Espi¬

     nosa.


6. The remaining calls are attributed to the remaining defendants jointly and severally, collec¬

     tively noted as the Politi defendants in the spreadsheet.

7. The call on 5/10/2017 from the 800 number was actually 800-231-0801, as I had dialed out

     to 888-710-8885 and then the call from 800-231-0801 came in shortly thereafter.
8. The table in Exhibit A is true a d correct and is based on the call records. Exhibit B, which is

   attached and are true and correct copies of my phone records obtained from my carrier. Re¬

   public Wireless.

   I declare under the penalty of perjuiy the foregoing is true and correct. Executed on

   1/23/2020.




Mailing address:
3000 Custer Road, ste 270-206, Plano, Tx 75075, 615-348-1977
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS



CRAIG CUNNINGHAM, Pro-se                          )
        Plaintiff )
                                )               CIVIL ACTION NO.: 4:18-cv-00362-ALM-CAN
V.                                                    )
)
Jay Politi, et al

        Defendants.



                                Plaintiff s Certificate of Service

1. I declare a true copy of the foregoing was mailed to the defendants in this case.




Mailing address:
3000 Custer Road, ste 270-206, Plano, Tx 75075,615-348-1977,1/23/2020
